DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 9.12.22.
Claims 1-9, 11-21 are pending and have been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed 9.12.22 have been fully considered.
The Applicant has made amendments to the independent claim 1, 13 and 17 and added new dependent claim 21. This may necessitate new prior art search and application of new references as and when required.
With respect to 35 U.S.C 102 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: Takahashi et al., however, fails to disclose one or more internal surface features within the channel, as set forth in amended claim 1. Takahashi et al. also fails to disclose one or more internal structures extending from a bottom portion of the channel to a top portion of the channel, as set forth in amended claim 1.
Examiner Response 1: Applicant has added new limitations in amended claim 1 which will be examined in sections below.
Applicant Argument 2: With regard to the Examiner's rejection of claim 13, Takahashi et al. fails to disclose a method that includes positioning one or more wires about a surface of a tube to form a winding, wherein the tube defines a channel through at least a portion thereof, the channel defining one or more internal features, and wherein the one or more wires are separated from the channel by the 
First Named Inventor Karthik K. Bodla et al. Serial Number17/007,003Page: 9tube [and] fluidly coupling a cooling system to the channel to provide a fluid through the channel, wherein a flow of the fluid is altered from a laminar flow to a turbulent flow by the internal features, as set forth in amended claim 13.
Examiner Response 2: Applicant has added new limitations in amended claim 13 which will be examined in sections below.
Applicant Argument 3: With regard to the Examiner's rejection of claim 17, Takahashi et al. fails to disclose a plurality of internal surface features positioned within the channel, wherein a concentration of the plurality of internal surface features is varied along the channel, as set forth in amended claim 17
With respect to 35 U.S.C 103 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Examiner Response 3: Applicant has added new limitations in amended claim 17 which will be examined in sections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 7, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Pang et al (US 20200191000 A1) hereinafter referred to as Pang.
Regarding Claim 1, Takahashi discloses an electric machine [Abstract, Line 5] comprising: 
a stator core (Fig 2 below, 6) defining a plurality of core slots (Fig 2, 5a) in a surface thereof; 
a winding (Fig 2, 5) positioned at least partially in one of the plurality of core slots, the winding including a tube (Fig 4 below, 14) defining a channel (Fig 4) through at least a portion thereof and one or more wires (Fig 4, 13) disposed along the tube opposite the channel (Fig 4); 
and a cooling system (Fig 5 below) operably coupled with the channel and configured to move a cooling fluid [Para 0003] through the channel. 
Takahashi does not explicitly disclose one or more internal surface features within the channel, the one or more internal structures extending from a bottom portion of the channel to a top portion of the channel.
Pang discloses [Para 0059, 0060]one or more internal surface features (Pang, Fig 8A below, 168) within the channel (Pang, Fig 8A, 125A), the one or more internal structures extending from a bottom portion (Pang, Fig 8A, B) of the channel to a top portion (Pang, Fig 8A, T) of the channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine with the cooling system having a pump of Takahashi with the turbulator extending from top to bottom of channel as taught by Pang in order generate turbulent flow of cooling fluid and dissipate heat [Pang, Para 0062].

Regarding Claim 3, Takahashi in view of Pang further discloses the one or more wires are configured as a Litz- wire (Takahashi, Fig 3 below, 13) having a plurality of strands (Takahashi,Fig 4 below, 15) [Para 0003, Line 104-105].
Regarding Claim 4, Takahashi in view of Pang further discloses each of the plurality of strands (Takahashi,Fig 4 below, 15) is individually coated with an insulating layer [Para 0003, Line 107-108].
Regarding Claim 5, Takahashi in view of Pang further discloses the one or more wires (Takahashi,Fig 3 below, 13) includes a plurality of wires positioned about an outer surface of the tube (Fig 3, 14), and wherein each of the plurality of wires includes an outer jacket (Fig 3, 17).
Regarding Claim 7, Takahashi in view of Pang further discloses the channel (Takahashi,Fig 4 below) includes a first channel (Fig 4, C1) and a second channel (Fig 4, C2) separate from the first channel.

    PNG
    media_image1.png
    393
    488
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    288
    461
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    222
    321
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    390
    493
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    404
    281
    media_image5.png
    Greyscale



Regarding Claim 13, Takahashi discloses a method of manufacturing an electric machine [Abstract, Line 5], the method comprising: positioning one or more wires (Takahashi,Fig 4 above, 13) about a surface of a tube (Fig 4, 14) to form a winding (Takahashi,Fig 2 above, 5), wherein the tube defines a channel (Fig 4, C1, C2) through at least a portion thereof, and wherein the one or more wires are separated from the channel by the tube; operably coupling the winding to one of a stator core (Fig 2, 6) or a rotor of the electric machine; and fluidly coupling a cooling system (Fig 5 above)  to the channel to provide a fluid through the channel.
Takahashi does not explicitly disclose the channel defining one or more internal features and a flow of the fluid is altered from a laminar flow to a turbulent flow by the internal features.
Pang discloses [Para 0059, 0060]the channel (Pang, Fig 8A above, 125A) defining one or more internal features (Pang, Fig 8A , 168) and a flow of the fluid is altered from a laminar flow to a turbulent flow by the internal features [Para 0059, 0060, 0061, 0062, 0063, 0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine with the cooling system having a pump of Takahashi with the turbulator features as taught by Pang in order generate turbulent flow of cooling fluid and dissipate heat [Pang, Para 0062].
Regarding Claim 14, Takahashi in view of Pang discloses method of claim 13 as shown above. Takahashi in view of Pang further discloses the one or more wires (Takahashi,Fig 4 above, 13) are each configured as a Litz-wire having a plurality of strands (Fig 4, 15) [Para 0003, Line 104-105].
Regarding Claim 15, Takahashi in view of Pang discloses method of claim 13 as shown above. Takahashi in view of Pang further discloses fluidly coupling the cooling system (Takahashi,Fig 5 above) to the channel includes coupling a supply line (Fig 5, SP) to one end portion of the winding (Takahashi,Fig 2 above, 5) and a return line to a second end portion of the winding (This manner of circulation of cooling fluid is well known in the art).
Regarding Claim 16, Takahashi in view of Pang discloses method of claim 15 as shown above. Takahashi in view of Pang further discloses fluidly coupling the cooling system to the channel further includes fluidly coupling a pump (Takahashi,Fig 5 above, 22) and a heat exchanger (the tube Fig 3 above, 14 functions as a heat exchanger to collect heat from the winding) in series between the supply line and the return line (This manner of circulation of cooling fluid to exchange heat  is well known in the art).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Gerstler .
Regarding Claim 17, Takahashi discloses a winding assembly for an electric machine [Abstract, Line 5]  comprising: a tube (Fig 4 above, 14)  defining a channel (Fig 4) through at least a portion thereof, the tube configured to be operably coupled with a stator (Fig 1 below, 4) or a rotor of the electric machine; and one or more wires, the one or more wires (Fig 4 above, 13) positioned along the tube opposite the channel.
Takahashi does not disclose a plurality of internal surface features positioned within the channel, wherein a concentration of the plurality of internal surface features is varied along the channel. 
Gerstler discloses a plurality of internal surface features (Gerstler, Fig 2 below, 80,82,84) positioned within the channel [Gerstler Para 0043], wherein a concentration of the plurality of internal surface features is varied along the channel.(Gerstler, Para 0043 discloses how the geometry can be varied to manage pressure drop). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi with one or more internal surface features with varying concentration along the channel as taught by Gerstler in order to facilitate the transfer of heat quickly due to increased surface area while managing pressure drop [Gerstler, Para 0043].

    PNG
    media_image6.png
    539
    604
    media_image6.png
    Greyscale

Regarding Claim 18, Takahashi in view of Gerstler further discloses the one or more wires (Takahashi,Fig 4 above, 13) configured as Litz-wires (Fig 4, 15) [Para 0003, Line 104-105] and a cooling system (Takahashi,Fig 5 above) is operably coupled with the channel (Fig 4) and configured to move a cooling fluid [Para 0003] through the channel.
Regarding Claim 19, Takahashi in view of Gerstler discloses the one or more wires (Takahashi,Fig 4 above, 13) includes a first set of wires (Takahashi,Fig 3 above, 13, 13a) and a second set of wires (Fig 3, 13b), and wherein the tube (Fig 3, 14) includes a first tube (Fig 3, 14) and a second tube (Fig 3, 14a).

    PNG
    media_image7.png
    388
    400
    media_image7.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Pang and Moeleker.
Regarding Claim 2 , Takahashi in view of Pang discloses the electric machine according to claim 1. Takahashi in view of Pang further discloses a pump (Takahashi,Fig 5 above, 22) of the cooling system (Fig 5) but does not explicitly disclose a controller operably coupled to the cooling system.
	Moeleker discloses a controller [Moeleker, Para 0015] operably coupled to the cooling system (Moeleker, Fig 1 below, 32, 30, 28, 18, 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine with the cooling system having a pump of Takahashi in view of Pang with the controller coupled to the cooling system as taught by Moeleker in order to regulate the temperature of the key areas within the machine and prevent damage while providing maximum function.

    PNG
    media_image8.png
    527
    778
    media_image8.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Pang and Bliemeister.
Regarding Claim 6 , Takahashi in view of Pang  discloses the electric machine according to claim 5.  Takahashi in view of Pang  does not explicitly disclose a strap disposed around each of the plurality of wires, wherein the strap extends in a generally perpendicular direction to each of the plurality of wires.
Bliemeister discloses a strap (Bliemeister, Fig 6 below, 210) disposed around each of the plurality of wires (Bliemeister ,Fig 6, 502), wherein the strap extends in a generally perpendicular (Bliemeister, Fig 6, SN) direction to each of the plurality of wires (direction of wire is Bliemeister ,Fig 6, SS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi in view of Pang  with the strap running perpendicular to and holding the wires together as taught by Bliemeister in order to make the handling of the wires easier. 

    PNG
    media_image9.png
    686
    529
    media_image9.png
    Greyscale


Claims 8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Pang and Almeida.
Regarding Claim 8, Takahashi in view of Pang discloses the  electric machine of claim 7. Takahashi in view of Pang does not explicitly disclose the one or more wires includes a first set of wires positioned between the first and second channels and a second set of wires positioned about the first channel, the second channel, and the first set of wires.
Almeida discloses the one or more wires (Almeida, Fig 6 below, 60b,60a) includes a first set of wires (Almeida, Fig 6, 60b) positioned between the first and second channels (Almeida, Fig 6, 10A, 10B) and a second set of wires (Almeida, Fig 6, 60b) positioned about the first channel, the second channel, and the first set of wires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi in view of Pang of claim 7 with a first set of wires positioned between the first and second channels and a second set of wires positioned about the first channel, the second channel, and the first set of wires. as taught by Almeida in order to distribute the cooling channels and dissipate heat quickly from the wires.
Regarding Claim 21, Takahashi in view of Pang  discloses The electric machine of claim 1. Takahashi in view of Pang  further discloses the channel and the one or more internal features has a varied geometry from the channel [Para 0060 of Pang discloses many different suitable geometries] but does not disclose the channel has a generally square cross section.
Almeida discloses the channel has a generally square cross section (Almeida, Fig 6 below, 10A, 10B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi in view of Pang with channel having a generally square cross section as taught by Almeida and the turbulator with varying geometry as further taught by Pang in order to optimise heat transfer.


    PNG
    media_image10.png
    828
    594
    media_image10.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Pang, Almeida and Gotz.
Regarding Claim 9 , Takahashi in view of Pang and Almeida discloses the electric machine according to claim 8.  Takahashi in view of Pang and Almeida does not explicitly disclose the first set of wires is of a first gauge and the second set of wires is of a second gauge, the first gauge different from the second gauge.
Gotz discloses the first set of wires (Gotz, Fig 1 below, G2) is of a first gauge and the second set of wires (Gotz, Fig 1, G1) is of a second gauge, the first gauge different from the second gauge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi in view of Pang and Almeida with the first set of wires is of a first gauge and the second set of wires is of a second gauge, the first gauge different from the second gauge as taught by Gotz in order to meet the functional requirements of the electrical machine such as current carrying capacity of the individual wires.


    PNG
    media_image11.png
    449
    481
    media_image11.png
    Greyscale




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Pang and Christoslaw.
Regarding Claim 11, Takahashi in view of Pang discloses the  electric machine of claim 1. Takahashi in view of Pang does not explicitly disclose the tube is formed from a first material and the one or more wires include a second material, and wherein the first material is common with the second material.
Christoslaw discloses the tube (Christoslaw , Fig 2 below, 12) is formed from a first material and the one or more wires (Christoslaw , Fig 2, 1) include a second material, and wherein the first material is common with the second material [Christoslaw, Col 3, 41-44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi in view of Pang with the tube and wires made of a common material (e.g., copper) as taught by Christoslaw in order to have the optimum heat transfer.

    PNG
    media_image12.png
    746
    467
    media_image12.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Gerstler and Christoslaw.
Regarding Claim 20, Takahashi in view of Gerstler discloses the  electric machine of claim 19. Takahashi in view of Gerstler discloses the first and second set of wires along with the first and second tube but does not disclose the second set of wires is positioned between the first and second tubes and the first set of wires is positioned around the first tube, the second tube, and the second set of wires.
Christoslaw discloses the second set of wires (Christoslaw, Fig 2 above, 1a) is positioned between the first and second tubes (Christoslaw, Fig 2, 12,12a) and the first set of wires (Christoslaw, Fig 2, 1b) is positioned around the first tube (Christoslaw, Fig 2, 12)  , the second tube (Christoslaw, Fig 2,12a), and the second set of wires (Christoslaw, Fig 2, 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi in view of Gerstler of claim 19 with a second set of wires positioned between the first and second tubes and the first set of wires is positioned about the first channel, the second channel, and the first set of wires. as taught by Almeida in order to distribute the cooling channels and dissipate heat quickly from the wires.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Pang and Pyrhonen.
Regarding Claim 12, Takahashi in view of Pang discloses the  electric machine of claim 1. Takahashi in view of Pang does not explicitly disclose the tube is formed from a first material and the one or more wires include a second material, and wherein the first material is different from the second material.
Pyrhonen discloses the tube is formed from a first material and the one or more wires include a second material, and wherein the first material is different from the second material [Pyrhonen, Col2,21-25].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi in view of Pang with the tube and wires made of a different material  as taught by Pyrhonen in order to have the optimum properties for corrosion resistance and electrical function [Pyrhonen, Col 2, 26-30].


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832